                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

IN RE: LARRY & NELLIE BURKS,                :
                                            :      Bankruptcy Case Number
          Debtors,                          :         19-81264-CRJ-13
                                            :
                                            :
LARRY & NELLIE BURKS,                       :
                                            :
          Plaintiffs,                       :
                                            :
v.                                          :      Adversary Proceeding No. 19-80031-CRJ
                                            :
KOHL’S DEPARTMENT STORES,                   :
INC., CAPITAL ONE, N.A. , and               :
ENHANCED RECOVERY                           :
COMPANY, LLC,                               :
                                            :
          Defendants,                       :

                                  MOTION TO WITHDRAW

          COMES NOW Kohl’s Department Stores, Inc. and Capital One, N.A. ("Defendants")

and moves that the appearance of Regan C. Loper (“Loper”) as attorney for Defendants be

withdrawn. As grounds for this motion Defendants state:

          1.     At the time Loper appeared for Defendants he was part of a team of attorneys

from Burr & Forman LLP (“B&F”) representing Defendants in this case.

          2.     Loper left B&F at the end of business February 14, 2020 and will therefore no

longer represent Defendants.

          3.      Defendants continues to be represented by Derek F. Meek and other attorneys

with B&F and by Joel Griswold and Erin Sales of Baker & Hostetler LLP.

          WHEREFORE, Defendants move that Loper be withdrawn from this case as attorney

for Defendants.




43023362 v1

     Case 19-80031-CRJ       Doc 76   Filed 02/18/20 Entered 02/18/20 15:17:57        Desc
                                          Page 1 of 3
                                     /s/ Regan Loper
                                     Derek F. Meek
                                     dmeek@burr.com
                                     James P. Roberts
                                     jroberts@burr.com
                                     Regan Loper
                                     rloper@burr.com
                                     Burr & Furman LLP
                                     420 North 20th Street, Suite 3400
                                     Birmingham, Alabama 35203
                                     Telephone: (205) 251-3000
                                     Facsimile: (205) 458-5100

                                     and

                                     Joel Griswold
                                     jcgriswold@bakerlaw.com
                                     Erin Sales
                                     esales@bakerlaw.com
                                     Baker & Hostetler LLP
                                     SunTrust Center, Suite 2300
                                     200 South Orange Avenue
                                     Orlando, FL 32801-3432
                                     Telephone:    (407) 649-4000
                                     Facsimile:    (407) 841-0168

                                     Attorneys for Kohl’s Department Stores, Inc. and
                                     Capital One, N.A.




43023362 v1                             2
   Case 19-80031-CRJ   Doc 76   Filed 02/18/20 Entered 02/18/20 15:17:57     Desc
                                    Page 2 of 3
                                CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the foregoing document by Notice of

Electronic Filing on this the 18th day of February 2020:

John C. Larsen                                      Kevin D. Heard
LARSEN LAW P.C.                                     Heard, Ary & Dauro, LLC
1733 Winchester Road                                303 Williams Avenue SW
Huntsville, Alabama 35811                           Park Plaza Suite 921
john@jlarsenlaw.com                                 Huntsville, AL 35801
                                                    kheard@heardlaw.com

Peter G. Crofton                                    Andrew J. Shaver
Smith, Gambrell & Russell, LLP                      Bradley Arant Boult Cummings LLP
Suite 3100 Promenade                                One Federal Place
1230 Peachtree Street, N.E.                         1819 Fifth Avenue North
Atlanta, GA 30309                                   Birmingham, AL 35203
pcrofton@sgrlaw.com                                 ashaver@bradley.com

Michele T. Hatcher                                  Jayna P. Lamar
Chapter 13 Trustee                                  Christian A. Pereyda
P.O. Box 2388                                       Maynard, Cooper & Gale, P.C.
Decatur, AL 35602                                   1901 Sixth Avenue North, Suite 2400
ecf@ch13decatur.com                                 Birmingham, AL 35203
michele.hatcher@ch13decatur.com                     jlamar@maynardcooper.com
                                                    cpereyda@maynardcooper.com



                                             /s/ Regan Loper
                                             OF COUNSEL




43023362 v1                                     3
   Case 19-80031-CRJ        Doc 76    Filed 02/18/20 Entered 02/18/20 15:17:57            Desc
                                          Page 3 of 3
